Citation Nr: 0022137	
Decision Date: 08/21/00    Archive Date: 08/25/00

DOCKET NO.  96-23 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder on a direct basis.  

2.  Entitlement to secondary service connection for a right 
knee disorder.

3.  Entitlement to an increased evaluation for a left knee 
disorder, currently rated 10 percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel


INTRODUCTION

The veteran had active service from May 1950 to July 1953.  

The claim of entitlement to service connection for a right 
knee disorder on a direct basis arises from a December 1995 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Columbia, South Carolina, in 
pertinent part denying that claim.  The veteran appealed the 
denial and the Board in June 1998, in pertinent part, in 
effect found the claim well grounded and remanded the claim 
for appropriate development including for a VA examination.  
The RO again denied the claim for service connection for a 
right knee disorder on a direct basis in Supplemental 
Statements of the Case in January 1999, June 1999, July 1999, 
September 1999.  That claim is now returned to the Board for 
review.  

The claim of entitlement to secondary service connection for 
a right knee disorder arises from the December 1999 RO 
decision denying that claim. 

The claim of entitlement to an increased rating above the 10 
percent currently assigned for a left knee disorder arises 
from a January 1999 RO decision granting service connection 
for a left knee disorder and assigning the 10 percent rating.  

In the course of the veteran's appeals he and his wife 
testified at hearings before RO hearing officers at the RO in 
January 1997 and May 1999.  The veteran also testified before 
the undersigned Board member at a hearing in Washington, 
D.C., in May 2000.  Transcripts of these hearings are 
included in the claims folder.  

At the hearing before the undersigned Board member in May 
2000, the veteran raised the claim of entitlement to service 
connection for a back disorder, based on his testimony that 
he injured his back in service.  The Board notes that the 
veteran was previously denied service connection for a back 
disorder by an RO decision in July 1959.  There is no 
indication in the record that the veteran appealed that 
decision.  Accordingly, the Board refers for RO consideration 
the issue of whether new and material evidence has been 
submitted to reopen a claim for service connection for a back 
disorder.  

All three appealed claims are the subject of Remand, below.  


REMAND

Factual Background

A February 1951 service medical record shows that the veteran 
was knocked against a bulkhead when a wave broke on the ship, 
with loss of conscious and left knee injury.  In records of 
treatment following that incident it is not indicated that 
the right knee was injured.  It was initially thought that he 
had fractured his left patella, but upon further evaluation, 
a diagnosis of contusion was established.  X-rays showed no 
fracture, with ligaments intact.  

Service medical records include an undated record of 
examination of the right knee based on the veteran's 
complaint of pain in the right knee for the prior 18 months, 
beginning in 1951.  The record notes that the veteran 
suffered a contusion to the left knee in 1951.  However, the 
veteran reported that the pain in the right knee began 
gradually, with no history of trauma.  He reported that pain 
was in the region of the medial joint line, and was usually 
present when walking, lasting for a day and then subsiding, 
and recurring approximately once per week.  The veteran added 
that the frequency of the episodes had not increased, but the 
severity of the pain had increased, with weight bearing.  He 
reported that his right knee had always given way when 
standing, and that he had been hospitalized in 1946 because 
of stiffness and pain in the right knee, with no diagnosis 
made at that time.  He reported that there had been some 
swelling of the right knee in 1946, but that there had been 
none since.  The veteran complained of current right knee 
pain.  Examination of the right knee was essentially 
negative, with no swelling, redness, or deformity.  Upon 
consultation examination, there was no limitation of motion.  
However, upon attempted adduction at the right knee joint 
there was a sharp pain in the medial joint line.  There was 
no evidence of atrophy of the vastus medialis.  Measurements 
two inches above and below the left and right knees were 
symmetrical.  No positive assessment of a right knee disorder 
was made.  

No left or right knee disability was noted at a July 1953 
separation examination.  

Post service treatment records for the veteran's knees 
include private treatment records of Dr. J. M. Cole dated in 
1993 and VA records dated from 1996 to 1998.  

Dr. Cole's 1993 outpatient treatment records include 
assessments of malaise and lethargy, low thyroid function 
tests (TFTs), nocturnal leg cramps/muscle spasm, claudication 
- left greater than right, hypertension, mild 
hypercholesterolemia, tobacco abuse, and alcohol abuse, and 
osteoarthritis.  The physician noted that alcohol abuse was a 
chronic problem, with the veteran reporting several times 
that he had stopped drinking though he was not really 
motivated to do so.  In an August 1993 outpatient treatment, 
the physician noted that a preliminary Doppler report 
indicated significant arterial lesions.  

At a July 1996 VA outpatient treatment the veteran was 
evaluated for the question of claudication to both lower 
extremities.  A history was noted of inferior wall myocardial 
infarction and extensive smoking.  However, ankle/brachial 
measurements indicated normal blood flow to both lower 
extremities.  The veteran reported a crush injury to both 
legs approximately thirty years prior, with symptoms since 
that time including periodic numbness, tingling, and pain 
both resting and with exercise.  The examiner opined that the 
condition as described "sound[ed] suspicious for reflex 
sympathetic dystrophy."

At a hearing before a hearing officer at the RO in January 
1997, the veteran testified that he injured both his knees in 
service while aboard the USS Glennon in rough weather, when 
he was slammed against a bulkhead.  He testified that he was 
hospitalized in Plymouth, England for four days following the 
injury.  He testified that he was not examined prior to 
discharge from service, and that he was then merely required 
to sign some papers.  He testified that post service he 
treated his knees himself, putting a salve on them, rubbing 
them, elevating them, and taking aspirin.  Also at the 
hearing, the veteran's wife testified that the veteran first 
saw Dr. McClure for his knees.  She added that his knees 
bothered him a lot.  The veteran added that Dr. McClure had 
operated on his knees.  He testified that post service he 
worked at an automotive service station lubricating cars.  He 
added that his knees bothered him occasionally at that time, 
but he did not then relate it in his own mind to the prior 
injury in service.  He testified that for the past seven or 
eight years he has had constant pain in his knees, with his 
knees worsening as he has grown older.  He testified that he 
fell twice due to his knees.  He added that he also had 
numbness in the back of his legs, and he had jerking of his 
legs while he tried to sleep, as if someone were pulling 
them, which caused him to get little sleep at night.  He 
testified that he has had these symptoms of his legs for 
approximately the past ten years, and added that his last 
physician told him that the nerves in his legs were dying.  
The veteran testified that no physician had associated his 
current leg nerve problems to his knee injuries in service.
 
At a November 1997 VA examination, the veteran reported 
injuring his knees in service when he was knocked off a 
ladder by a large wave while aboard ship, with the ladder 
falling on top of him.  He reported being placed in bilateral 
long leg casts as part of one of the treatments following the 
accident.  He reported that his knees have continued to give 
him problems following the accident, with two arthroscopic 
debridement surgeries of the left knee, most recently in 
1982, with neither of these providing lasting relief from 
pain.  The examiner noted that the veteran ambulated with an 
antalgic gait, using a cane in the right hand.  The veteran 
reported that he could only ambulate approximately one-half 
block before stopping due to pain.  He also complained of 
numbness over both knees whenever attempting to walk or stand 
for prolonged periods.  He also complained of rest pain, and 
reported taking Phenylgesic with only minimal short-term 
relief.  Upon examination, active range of motion was from -5 
to 110 degrees in each knee, and passive range of motion was 
from zero to 120 degrees in each knee.  There was normal 
patella tracking, but there were palpable patella osteophytes 
and a positive grind test and objectively felt crepitus in 
each knee.  The knees were stable to varus and valgus 
stresses, and Lachman's sign was negative.  There was medial 
and lateral joint line tenderness in the left knee, but no 
tenderness was appreciated in the right knee.  The examiner 
assessed post traumatic arthrosis of the knees.  

November 1997 VA X-rays of the left knee showed mild 
degenerative changes with some sclerotic changes at the 
medial femoral condyle, which the examiner assessed possibly 
represented joint degeneration, or alternatively could have 
resulted from previous ischemia.  No definite defect was 
identified at the articular surface of the medial femoral 
condyle, and no other abnormalities were observed.  November 
1997 X-rays of the right knee showed no abnormalities.  

In July 1998, the veteran underwent VA examination, but the 
claims folder was not available for review by the VA 
examiner.  The veteran was noted to be 65 years of age.  He 
was noted to have no history of diabetes or hypertension.  He 
was noted to have taken an early retirement four years prior 
secondary to bilateral lower extremity problems, including 
requiring use of crutches to keep working.  A history of two 
arthroscopies years ago was noted.  The veteran complained of 
difficulty with his coordination and ability to ambulate due 
to bilateral foot numbness after thirty feet of walking.  He 
reported that sitting and relaxing would cause the pain to go 
away.  He was noted to use a cane in his left hand.  Upon 
examination, the feet and ankles were discolored.  Range of 
motion of the left knee was from 10 to 115 degrees, with 
joint line tenderness.  Range of motion of the right knee was 
from zero to 135 degrees without significant discomfort.  
There was no obvious instability in the knees.  There was 
some mild decreased sensation to two-point touch distally, 
with decreased palpable dorsalis pedis pulses.  The examiner 
speculated that prior left knee surgeries included some type 
of meniscectomy, which likely caused acceleration of his 
degenerative joint disease, with current discomfort as a 
result.  The examiner noted that the veteran also currently 
had symptoms of bilateral claudication after ambulation.  The 
examiner further noted that the veteran's left knee also had 
significant claudication.  

In September 1998, the veteran was re-examined by the July 
1998 VA examiner, because in July 1998, the examiner had not 
reviewed the claims folder, as noted above.  The examiner 
noted a history of a left patella fracture in service, with 
casting.  A history of arthroscopy and meniscectomy post 
service resulting in advanced degenerative changes was also 
noted.  The examiner noted a service medical record of 
examination around 1952 for pain in the right knee medial 
joint line without history of injury, with findings of no 
muscle atrophy and full range of motion of the right knee 
without pain.  The examiner assessed that while many meniscal 
injuries heal spontaneously, it would nonetheless be 
difficult for him to rule out a relationship between those 
difficulties with the right knee around 1952, and his current 
occasional mechanical symptoms of the right knee.  The 
examiner noted that the veteran's electromyogram (EMG) 
appeared to indicate polyneuropathy, with treatment for that 
condition by the pain clinic and the neurology department.  
The examiner also noted that the veteran had some venous 
stasis, which would account for the veteran's discolored 
lower extremities.  The examiner noted that the veteran 
currently needed crutches to ambulate due to either his knees 
or his neuropathy.

In a September 1998 VA outpatient treatment report, it was 
noted that the veteran continued to have aortic dysfunction 
with numbness in the lower extremities from the groin down, 
with cold and bluish discoloration of the distal legs.  The 
veteran was referred to the vascular surgery department.  

In October 1998, the veteran received VA outpatient treatment 
for complaints of numbness of the hands for the prior one to 
one-and-one-half weeks.  The examiner assessed 
polyneuropathy.  

The claims folder contains an October 1998 record of urgent 
care treatment at the Westside Regional Health Care Center, 
Spartanburg, South Carolina, for a fall the night prior.  The 
veteran reported that his legs had given way and as a result 
he currently had right hand pain.  Fractures of the proximal 
phalanges of the right fourth and fifth digits were 
eventually diagnosed.  

In November 1998, the veteran received VA outpatient 
treatment based on a request for authorization for a 
motorized wheelchair.  It was noted that the veteran could no 
longer walk for extended periods due to numbness in the lower 
extremities, and that he had upper extremity weakness.  The 
examiner noted that the right hand was casted due to 
fracture.  A motorized wheelchair was authorized.  

In December 1998, the veteran was re-examined by the same VA 
physician who examined him in July 1998 and September 1998 
VA.  He was re-examined this time because in September 1998, 
as noted above, the VA examiner mistakenly believed that the 
veteran had suffered a fracture of the left patella in 
service.  For the December 1998 examination, the claims 
folder was again reviewed.  The veteran complained of 
bilateral knee pain with some limitation of range of motion 
and bilateral medial joint line tenderness.  The examiner 
noted that the veteran had limited ability to ambulate, which 
the examiner had previously believed was due to claudication 
symptoms.  The examiner noted that according to the veteran 
he was seen by a vascular physician and was determined to 
have good vascular flow.  However, the examiner also noted 
that the veteran did have decreased sensation to two-point 
touch in the extremities, without a history of diabetes or 
other direct cause.  The examiner noted a history of a direct 
bullet injury to the patella (sic).  The examiner opined, in 
effect, that such a patellofemoral joint injury in service 
"may have likely" disturbed his patellofemoral joint, 
resulting in an accelerated degenerative joint disease of a 
posttraumatic nature.  The examiner noted that the veteran 
had considerable bilateral knee pain, but also noted that X-
rays did not show the level of disease which he expected.  
Accordingly, additional X-rays were ordered.  

VA X-rays taken in December 1998 were compared to those taken 
in November 1997.  The X-ray examiner assessed no definite 
acute fracture, and no history of any acute bony trauma.  The 
examiner assessed degenerative changes with narrowing and 
sclerosis greater of the medial tibiofemoral compartment, 
worse in the left knee, with minimal lucencies slightly worse 
since November 1997.  The examiner noted that a prior insult 
such as trauma or ischemia involving the left tibiofemoral 
compartment could not be ruled out.  

In a notice of disagreement received in February 1999, the 
veteran reported that he had been treated for his left knee 
disorder since 1996, and that he had been authorized to have 
a motorized wheelchair by a doctor at the Greenville VA 
outpatient clinic due to his left knee condition.  

The veteran and his wife testified at a hearing before a 
hearing officer at the RO in May 1999.  The veteran testified 
that currently he had difficulty with his left knee giving 
out and getting numb.  He explained that his legs would go 
numb, akin to when a leg goes to sleep, so that he would 
think he was taking steps when he was not, and he would fall.  
He testified that he was currently being treated for his knee 
disorder at the Greenville VA outpatient clinic.  He 
testified that he was taking six on seven medications for his 
knees, including two kinds of pain medication or muscle 
relaxants.  Also at the hearing, the veteran's wife clarified 
that the veteran did not take muscle relaxants every day, but 
did take medication for inflammation and arthritis every day.  
The veteran testified that in service in 1951 or 1952 he 
injured both knees.  He testified that he then injured his 
knees when he was slammed against the bulkheads of a ship, 
causing him to lose consciousness.  When he regained 
consciousness both his knees looked like footballs.  He 
testified that currently he had swelling in both knees and 
such pain that he could not go to bed at night.  He added 
that he also had muscle spasms.  His wife testified that he 
currently had trouble just getting to the chair at the 
kitchen table, or to the bathroom due to his legs giving way.  
She added that she had to do things around the house, 
including weeding and mowing the lawn, because he no longer 
could.  The veteran testified that he had been given a push-
type wheelchair at Greenville, but that because his wife 
could no longer push the wheelchair for him he had been given 
a motorized wheelchair.  He added that he used a cane when 
not using a wheelchair due to giving way in both knees.  
However, he testified that a brace was neither authorized nor 
recommended for either knee.  The veteran's wife added that 
once when he fell he damaged some ribs.  She added that he 
received his medication from the VA pharmacy.  

The veteran received a VA routine medical check up in June 
1999, whereupon he complained of his legs going numb.  He 
reported that fell two months prior and broke two fingers on 
his right hand as a result of this leg numbness.  The 
examiner noted that the veteran had subjectively numb and 
weak lower extremities, and that he was mostly confined to a 
wheelchair.  Polyneuropathy of unknown etiology was assessed, 
as was hypertension, hyperlipidemia, degenerative joint 
disease, and peripheral vascular disease.

The claims folder contains a private medical record from July 
1999 for treatment including for rib pain reportedly 
secondary to a fall.  

In a September 1999 statement, the veteran reported that 
favoring his left knee had resulted in a disability of his 
right knee.  

At a hearing before the undersigned Board member in 
Washington, D.C., in May 2000, the veteran testified that 
both his left knee and his right knee hurt 24 hours per day, 
from the knee all the way down to the foot.  He testified 
that he also had constant swelling.  He testified that he had 
two surgeries on his left knee after service in private 
facilities related to the knee cartilage and grinding of the 
knee.  He testified that he could only lift 10 to 15 pounds 
as a result of his left knee disorder.  He testified that 
while aboard ship in service, before his injury, he could 
lift fifty to seventy-five pounds.  He testified that he has 
been in a wheelchair for approximately two years because 
otherwise his knees give way and he falls after walking a 
short distance.  He testified that Dr. Crosby at the 
Greenville VA medical facility in South Carolina prescribed 
the wheel chair because the physician feared that he would 
break his hip.  He testified that currently he could not walk 
because of his knees.  Regarding the etiology of the right 
knee disorder, he testified that in service aboard ship he 
was trying to get into a hatch when a wave came up on the 
ship and he was apparently knocked out.  He testified that 
when he regained consciousness he was in sick bay, both his 
knees looked like watermelons, and they were putting morphine 
in his knees (sic).  He testified that there had been 
instructions for him to be hospitalized when his ship 
returned to the United States, but he wasn't hospitalized at 
that time.  He also testified that he believed his left knee 
disorder had caused his right knee disorder as a result of 
his putting excess pressure on his right knee when favoring 
his left for the past five or six years.  He testified that 
he had not been treated for his right knee in service or upon 
leaving service, but that he had been treated at the 
Greenville VA clinic for both knees for over 10 years.  He 
testified that Dr. Storey at the Columbia VA Medical Center 
(VAMC) and Dr. Crosby at the Greenville VA medical clinic 
both stated that his left knee disorder caused his right knee 
disorder.  


Analysis

Because the Board in its prior Remand in June 1998 
effectively determined that the veteran's claim for service 
connection for a right knee disorder on a direct basis was 
well grounded, the Board herein considers that claim well 
grounded.  The Board in that June 1998 remand requested that 
a VA examination be conducted and that the examiner address, 
in pertinent part, whether the right knee disorder was 
causally related to the veteran's military service.  VA 
examinations subsequent to that June 1998 remand have failed 
to address that question.  Accordingly, upon remand, an 
opinion by a VA examiner must address it.  

Regarding the veteran's claim for service connection for a 
right knee disorder secondary to his service-connected left 
knee disorder, the veteran testified at the May 2000 hearing 
that Dr. Storey at the Columbia VA Medical Center (VAMC) and 
Dr. Crosby at the Greenville VA medical clinic both stated 
that his left knee disorder caused his right knee disorder.  
In Robinette v. Brown, 8 Vet. App. 69 (1995), the Court held 
that the VA has an obligation to inform the veteran of the 
need to submit additional evidence, where the record 
indicates that receipt of such evidence may serve to well 
ground his/her claim.  In this case, inquiries to the 
Dr. Storey and Dr. Crosby regarding the etiology of the 
veteran's right knee disorder are appropriate.  The Board 
considers the claim of entitlement to secondary service 
connection for a right knee disorder to be potentially well 
grounded under Robinette, supra.

Regarding the veteran's claim of entitlement to an increased 
rating for a left knee disorder, the Board notes that recent 
medical records reflect some limitation of motion in the left 
knee, with some X-ray findings of arthritis in that joint, 
and the veteran's complaints of pain and giving-way of the 
joint.  The veteran's left knee disorder is currently rated 
under Diagnostic Code 5010, on the basis of traumatic 
arthritis which is, in turn, predicated on limitation of 
flexion or limitation of extension, under Diagnostic Codes 
5260 and 5261, respectively.  A full range of motion of the 
knee is zero degrees of extension to 140 degrees of flexion.  
38 C.F.R. § 4.71, Plate II (1998).
 
The Court has held that when a Diagnostic Code provides for 
compensation based upon limitation of motion, the provisions 
of 38 C.F.R. §§ 4.40 and 4.45 (1999) must also be considered, 
and an examination upon which the rating decision is based 
must adequately portray the extent of functional loss due to 
pain "on use or due to flare-ups."   DeLuca v. Brown,  8 Vet. 
App. 202 (1995).  

Other disabilities of the knees, including subluxation and 
lateral instability, are rated under Diagnostic Code 5257.  
Under that code, with slight recurrent disability of the 
knee, a 10 percent rating is assigned; moderate recurrent 
disability of the knee is rated 20 percent disabling; and 
severe recurrent disability of the knee is rated 30 percent 
disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (1999).

The Board notes that separate disability ratings may be 
assignable for disabilities of the same knee.  In a VA 
General Counsel Opinion, VAOPGCPREC 23-97 (July 1, 1997), it 
was held that arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5003 (5010) for 
limitation of motion and under Diagnostic Code 5257, for 
other disability of the knee including subluxation or lateral 
instability.  Also, VAOPGCPREC 9-98 (August 14, 1998) 
indicates that when a knee disability is rated under 
Diagnostic Code 5257 it is not required that the claimant 
have compensable limitation of motion under Diagnostic Code 
5260 or 5261 in order to obtain a separate rating for 
arthritis.  It is only required that the claimant's degree of 
limitation of motion meet at least the criteria for a zero-
percent rating under those diagnostic codes.

VA examinations of the veteran's left knee have not complied 
with DeLuca, and have otherwise not sufficiently addressed 
instability of the veteran's left knee, particularly in 
reference to the veteran's recent medically documented 
history of giving way of his lower extremities, with falls 
resulting in bruising of the ribs and fractures in the right 
hand.  The veteran has specifically contended that his legs 
give way due to his knees, particularly due to pain in his 
knees.  He has also by his own statements associated numbness 
in his lower extremities with disorders of his knees.  Upon 
VA examination in September 1998, the examiner noted that the 
veteran required crutches to ambulate due to either his knees 
or his neuropathy.  The medical record reflects that the 
veteran currently requires the use of a motorized wheelchair 
due to giving way of his legs.  Accordingly, remand for a VA 
examination addressing these issues is required.  

The Board notes that the VA examiner who examined the veteran 
in July 1998, September 1998, and December 1998, has yet to 
note the correct service medical history based on the service 
medical records.  The examiner first believed that the left 
patella had been fractured, but upon correcting that error, 
he believed that the veteran had suffered a bullet wound to 
the left patellofemoral joint.  There is no basis in the 
service medical records or in any prior medical records for 
this latter assumption.  The Board seeks a fresh review by a 
VA examiner of the entire medical record.  Accordingly, the 
Board requests that upon remand the veteran be examined by a 
VA examiner other than the physician who examined him in July 
1998, September 1998, and December 1998.) 

The case is therefore REMANDED to the RO for the following 
development:

1.  The RO should send written inquiries 
to Dr. Storey at the Columbia VA Medical 
Center (VAMC) and Dr. Crosby at the 
Greenville VA medical clinic.  The RO 
should request that each of these 
physicians address the following 
question:  whether either physician is 
of the opinion, based on treatment of 
the veteran, that it is at least as 
likely as not that the veteran's right 
knee disorder was caused by or is 
aggravated by his left knee disorder.  
All responses received should be 
associated with the claims folder.  

2.  Thereafter, the veteran should be 
afforded a VA medical examination by an 
orthopedist other than the physician who 
examined him in July 1998, September 
1998, and December 1998.  The examination 
is to determine the nature and level of 
functional impairment of the veteran's 
service-connected left knee disorder, and 
the nature and etiology of his right knee 
disorder.  All necessary non-invasive 
tests should be performed, and all 
findings should be reported in detail.  
The claims folder including a copy of 
this Remand must be made available to the 
examiner prior to the examination and 
must be reviewed by the examiner in 
connection with the examination.  The 
examiner should specify on the 
examination report that the claims folder 
has been reviewed.

For the left knee, range of motion should 
be reported in degrees of flexion and 
extension.  The examiner should also 
comment as to the presence or absence of 
pain on undertaking motion, weakened 
movement, fatigability and/or 
incoordination of the left knee.  To the 
extent any of these symptoms are present, 
the severity thereof should be described.  
If these symptoms are not observed on 
examination, this, too, should be noted 
in the examination report.  

Regarding the left knee, the examiner 
must specifically address whether 
recurrent subluxation and or lateral 
instability is present, and, if so, 
whether such is less than slight, slight, 
moderate or severe in degree.  The 
examiner should also comment as to 
whether instability in that knee results 
in the veteran's left leg giving way or 
otherwise results in his inability to 
ambulate and need for a wheelchair.  In 
making these assessments, the examiner 
should take into consideration all the 
disorders indicated in the medical record 
which may potentially affect the lower 
extremities and cause or contribute to 
giving way of the legs, including 
polyneuropathy, peripheral vascular 
disease including claudication, 
hypertension, hyperlipidemia, 
degenerative joint disease, malaise and 
lethargy with low thyroid function tests 
(TFTs), and alcohol abuse (or history 
thereof).   

Regarding the right knee, for any 
disorder identified, the examiner should 
answer the following questions:  a)  
Whether it is at least as likely as not 
that the right knee disorder developed 
during the veteran's period of military 
service from May 1950 to July 1953 or is 
otherwise related to service; b) Whether 
it is at least as likely as not that 
degenerative arthritis of the right knee 
was manifest within one year after 
discharge from service; c) If any opinion 
which is furnished from Dr. Storey or Dr. 
Crosby is favorable to the secondary 
service connection claim, is it at least 
as likely as not that the veteran's 
service connected left knee disorder 
caused or aggravated his right knee 
disorder.  All opinions expressed should 
be explained using supporting medical 
evidence contained within the claims 
folder. 

3. The RO should review the claims folder 
and ensure that the foregoing development 
actions have been completed.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  

4.  Thereafter, the RO should 
readjudicate the remanded issues.  
Regarding the left knee increased rating 
claim, the provisions of DeLuca v. Brown,  
8 Vet. App. 202 (1995) regarding 38 
C.F.R. §§ 4.40 and 4.45 (1999), and VA 
General Counsel Opinions VAOPGCPREC 23-97 
(July 1, 1997) and VAOPGCPREC 9-98 
(August 14, 1998) must be considered.  If 
any determination remains adverse to the 
veteran, he and his representative should 
be provided a supplemental statement of 
the case which includes a summary of 
additional evidence submitted, applicable 
laws and regulations, and the reasons for 
the decision.  The veteran and his 
representative should be afforded the 
applicable time to respond.  

The case should be returned to the Board for further 
appellate review, if in order. The purpose of this remand is 
to procure clarifying data and to comply with precedent 
decisions of the Court.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  




